                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION


JACQUELINE CLARK,                                    )
                                                     )
                       Plaintiff,                    )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 2:17-CV-36-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s counsel be awarded fees
under section 206(b) of the Act, 42 U.S.C. § 406(b), in the amount of $ 17,000.00 and refund to
Plaintiff the smaller award between this amount and the EAJA award.


This Judgment Filed and Entered on July 20, 2020, and Copies To:
Derrick Kyle Arowood                                 (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)


DATE:                                        PETER A. MOORE, JR., CLERK
July 20, 2020                         (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 2:17-cv-00036-D Document 33 Filed 07/20/20 Page 1 of 1
